UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For March 20, 2008 Commission File Number 000-29336 ATNA RESOURCES LTD. (Translation of registrant's name into English) 510 – 510 Burrard Street Vancouver, British Columbia Canada V6C 3A8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes []No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. Atna and Canyon Announce Closing of Merger Vancouver, BC and Golden, CO, March 19, 2008 – Atna Resources Ltd. (“Atna”) (TSX:ATN) and Canyon Resources Corporation (“Canyon”) (AMEX:CAU) today announced the closing of the merger as of March 18, 2008 pursuant to the Agreement and Plan of Merger dated November 16, 2007.Atna has acquired all of Canyon’s issued and outstanding shares of common stock, warrants and debentures.Canyon is now a wholly owned U.S. subsidiary of Atna. As a result of the merger, Atna has created a strong platform for gold production growth with the following characteristics: · A multi-million ounce gold company highly leveraged to the price of gold · Near term gold production opportunities from the restart of the Briggs Mine, development of the Reward and Pinson projects · An exceptional management team with proven skills and vast experience · The financial size and strength to ensure continued growth and attract resources · Focused on the politically stable western United States primarily Nevada · Strong upside potential from the combined portfolio of gold development, exploration and royalty properties · Leverage to the uranium market through carried uranium exploration joint ventures David Watkins, CEO and Chairman of Atna, said, “This merger combines the management team, resources, and financial strength needed to create an exciting junior gold producer focused on the western United States. We believe that significant shareholder value will be created with a re-rating of our share price as a junior gold producer once the value of this combination is recognized by the market.” Jim Hesketh, the new President and COO of Atna, added, “Our priority will be to restart operations at the Briggs gold mine in California with gold production projected to commence in early 2009. The planned development of our Reward gold project in Nevada will significantly add to our production stream, subject to the issuance of the final mining permits and financing. In addition, we expect our venture partner, Pinson Mining Company, a subsidiary of Barrick Gold, to continue the exploration and underground development of the Pinson gold project in Nevada. The projected cash flow from these three projects, combined with potential future cash flows from our royalty properties, will allow us to achieve our goal of becoming a sustainable, growth oriented, profitable gold producer.” Pursuant to the terms of the merger agreement, each share of Canyon common stock issued and outstanding was converted into the right to receive 0.32 common shares of Atna, plus cash in lieu of any fractional shares.Canyon ceased trading on the American Stock Exchange at the close of market on March 18, 2008.
